Case 1:18-cv-11494-NMG Document 48-1Filetee21142207 cPayayge af & 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,
Case No. 1:18-cv-11494-NMG
Plaintiff,
Vv.

WILLIAM M. LINSKEY and
LINDA A. LINSKEY,

Defendants.

Nee ee Ne Ne es ee 8

 

STIPULATION FOR JUDGMENT AND ENTRY OF JUDGMENT

It is hereby stipulated and agreed between the plaintiff United States of America and
defendant William M. Linskey (collectively, “the parties”), that a final judgment shall be entered
in this case as follows:

lL. As there is no just reason for delay, judgment is entered under Fed.R.Civ.P. 54(b)
in favor of the plaintiff United States of America and against the defendant William M. Linskey
for liabilities under 26 U.S.C. § 6672 in regard to the tax periods ending December 31, 2005,
March 31, 2006, June 30, 2006, September 30, 2006, March 31, 2007, and June 30, 2007, in the
amount of $104,335.72, plus such additional amounts as may continue to accrue by law from and
after January 31, 2020, including interest pursuant to 26 U.S.C. §§ 6601, 6621, and 6622, and 28
U.S.C. § 1961(c); and,

ae Each party shall bear its own costs of litigation, including any possible attorney’s
fees,

ITIS SO ORDERED,

paed:__ 2 / tL 20 Neth iL bet.

U.S. District GametJudge

 

 
. CBB AAS-VATBANME BOEUMER 28-1 ERLE oP Ais Oot 2

 

Agreed:
UNITED STATES OF AMERICA,
Plaintiff Certificate of Service
I hereby certify that this document filed
By its attorney, through the ECF system will be sent
\ electronically to the registered participants

a tL, as identified on the Notice of Electronic
Mario/E. Wicks — . Filing (NEF), and copies will be sent to
TriafAttorney, Tax Division those indicated as non-registered
U.S. Department of Justice participants on A Banning 27 202D
P.O. Box 55 fs/ Marie E. Wicks

Washington, D.C. 20044
202-307-0461 (v)
202-514-5238 (f)

Marie.E. Wicks@usdoj.gov

WILLIAM M. LINSKEY,
Defendant,

By his ato: Za
CEL

D/Sean McMahon

Mass, BBO 567542

McMahon & Associates, PC

One Financia! Center, 15th Floor

Boston, MA 02111

Phone: (617) 600-5400
Fax: (617) 284-6260 »
sean@mecemahontaxlaw.com

Brian M. Gore

Mass. BBO 687676

McMahon & Associates, PC

One Financial Center, 15th Floor
Boston, MA 02111

Phone: (617) 600-5400

Fax: (617) 284-6260
brian@memahontaxlaw.com

 

 
